DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021 has been entered.
 
Status of Claims
Claims 7, 29, 35, 37, 39-41, and 46-62 are currently pending and under examination on the merits in the instant case. 

Specification
The disclosure is objected to because of the following: Table 76 is missing crucial information pertaining to “spheroid volume”, which is supposedly “presented” in Table 76 as described in the specification. Note that Table 76 only discloses “half maximal growth inhibitory concentration (GI50) of each oligonucleotide”. Again, note that there is no disclosure of “Relative spheroid volume” in Table 76, despite the fact that the Table is titled “Relative spheroid volume at 8 days relative to untreated NCI-H460 cells”. See the following copied from page 180 of the specification, wherein underlining has been added for emphasis.

    PNG
    media_image1.png
    733
    791
    media_image1.png
    Greyscale

Appropriate correction/explanation is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 39-41, 56, and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of treating cancer in an individual comprising administering SEQ ID NO:678, which reduces the number of cancer cells, the size of a tumor, the proliferation of a tumor, and metastasis in the individual. 
Regarding the function/activity of SEQ ID NO:678 (ISIS No. 696018), the instant specification at best describes that the antisense compound provides inhibition of K-Ras mRNA expression. See for instance Tables 48, 63, and 75. Regarding the function of treating cancer by the claimed compounds that are required to reduce the number of cancer cells, the size of a tumor, the proliferation of a tumor, and metastasis in the treated individual, the specification at best describes that “the efficacy of lead antisense oligonucleotides ISIS Nos. 651987 and 746275” corresponding to SEQ ID NO:272 and 804, respectively, was tested for the function of reducing tumor volume in xenograft mice, wherein the two lead antisense oligonucleotides reduced tumor volume compared to negative control antisense treatment or PBS treatment. See page 180 and Table 80. Now, it is noted that the level of prior art and predictability pertaining to use of K-Ras-targeting antisense oligonucleotides for cancer treatment was non-existent at the time of filing as evidenced by the fact that the instant specification expressly discloses that although potential roles of KRAS in cancer were known in the art, “KRAS is considered an “undruggable” target and “no inhibitors directly targeting KRAS have yet entered clinical not reasonably predicted by relevant artisans in the prior art to provide cancer treatment in a subject unless experimentally demonstrated. As such, neither the prior art nor the instant specification provides the required structure-function correlation for SEQ ID NO:678 as providing cancer treatment when administered to a subject having cancer. 
Accordingly, the instant specification fails to reasoanbly convey that the instant co-inventors had possesion of the instantly claimed cancer treatment method comprising administering SEQ ID NO:678.

Response to Arguments
Applicant's arguments filed on December 1, 2021 have been fully considered but they are not persuasive. Applicant argues that ISIS No. 696018 (SEQ ID NO:678) resulted in K-Ras mRNA expression inhibition in xenograft tumor model by pointing out Table 63. In response, it is noted that K-Ras mRNA expression inhibition in vivo is not the same as or representative of cancer treatment method that requires reduction of cancer cell growth and tumor size as encompassed and required by claims 39-41, 56, and 58. Applicant further points out Tables 75-76 and argues that ISIS No. 696018 performed better than or same as SEQ ID NOs:272 and 804, wherein the tumor cell 3D model simulate tumor growth. In response, it is noted that the K-Ras mRNA inhibition levels and IC50 disclosed in Table 75 do not represent cancer cell growth inhibition and tumor size reduction in a treated subject having cancer. As explained in the rejection above, despite the prior art knowledge that K-Ras plays a role in cancer, targeting K-Ras for cancer treatment was deemed unpredictable/impossible in the prior art because K-Ras was considered “undruggable” target as expressly acknowledged and disclosed in the instant specification. In view of the unpredictable nature of the claimed subject matter, mere expression analyses are not sufficient to convey that the instantly claimed cancer treatment method highest value) at 1,000 nM with IC50 of 0.15 (the lowest value) was not selected as one of lead compounds for cancer growth inhibition experiments. It is noted that Table 76 also discloses that GI50 of ISIS 696044 is lower than that of ISIS 651987 or ISIS 746275. Note that the instant specification expressly discloses two antisense oligonucleotides, “ISIS Nos. 651987 and 746275”, as “lead antisense oligonucleotides” that were the only antisense oligonucleotides tested for “H358 xenograft study of tumor volume”.  If the results disclosed in Tables 63 and 75-76 are indeed a reliable, predictable indicator for tumor volume reduction function provided by the antisense oligonucleotides, ISIS 696044 as well as ISIS 696018 (SEQ ID NO:678) should have been selected by the instant co-inventors as “lead” compounds. However, only “ISIS Nos. 651987 and 746275” are disclosed as being “lead antisense oligonucleotides” tested for tumor volume reduction function. Hence, the mRNA reduction results and the concentration results disclosed in Tables 63 and 75-76 cannot be considered to represent tumor volume reduction further in light of the unpredictable nature of targeting K-Ras for cancer treatment as acknowledged by the specification (see page 1) thus, the reasoning provided by applicant by relying on Tables 63 and 75-76 is not found persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 29, 47, 50, 53, and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0016001 A1, of record) in view of Vickers et al. (JBC, 2003, 278:7108-7118, of record) and Swayze et al. (US 2012/0277284 A1, of record).
Li discloses a K-Ras target sequence of SEQ ID NO:81 (5’-GCTGACAAATCAAGAGCAT) targeted by an siRNA molecule. See Table 1. 
It is noted that SEQ ID NO:678 claimed in the instant case is fully complementary to the underlined 16-mer above.
Li does not teach a 16-mer gapmer targeted to the first 16-mer of Li’s SEQ ID NO:81.
Vickers teaches that siRNA molecules and 20-mer single-stranded gapmer antisense oligonucleotides comprising 5-10-5 motif with 2’-MOE wings sharing the same target site provide target inhibition. See the entire reference including Figures 6 and 7A-7B.
Swayze teaches that one can make and use a 3-10-3 gapmer modification pattern (k-k-k-d(10)-k-k-k) comprising three consecutive constrained ethyl (cEt) modified nucleotides in each 
Swayze teaches that a 3-10-3 gapmer with cEt modified wings provide a significantly higher level of target inhibition compared to a 5-10-5 gapmer with 2’-MOE modified wings when targeted to the same target site when the 3-10-3 gapmer is designed to correspond to the last 16-mer of the 20-mer gapmer. Compare ISIS 337333 (SEQ ID NO:146) providing 49% target inhibition to ISIS 481417 (SEQ ID NO:147) providing 97% target inhibition in Table 2 as reproduced below, wherein SEQ ID NO:147 is designed to correspond to the last 16-mer of the 20-mer gapmer.

    PNG
    media_image2.png
    58
    621
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to replace Li’s double-stranded siRNA molecule targeted to SEQ ID NO:81 with a single-stranded 3-10-3 cEt-modified gapmer targeted to the first 16-mer of Li’s SEQ ID NO:81. One of ordinary skill in the art would have been motivated to replace the double-stranded siRNA with a single-stranded 16-mer gapmer with a reasonable expectation of success in order to make and use a target sequence-specific Kras inhibitor at a reduced synthesis cost while improving target inhibition efficacy, because both single-stranded gapmer antisense oligonucleotides and double-stranded siRNA molecules were known to provide intended target inhibition when sharing a target site as taught by Vickers, and because a “3-10-3” 16-mer, cEt-modified gapmer modification pattern was an art-recognized gapmer modification option that was demonstrated to provide a significantly higher level (almost by 2-fold) of target inhibition compared to a conventional “5-10-5” 20-mer, 2’-MOE gapmer as evidenced by Swayze. Hence, one of ordinary prima facie obvious. 
Accordingly, claims 7, 29, 47, 50, 53, and 59-60 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments
Applicant's arguments filed on December 1, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because the examiner failed to provide a motivation to select Li’s SEQ ID NO:81 from 319 possibilities, wherein Li provides experimental data only for SEQ ID NOs:22 and 142. Applicant thus argues that the examiner used impermissible hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, it is noted that there is no per se rule that requires a selection of a single lead compound for obviousness under §103. See MPEP §2143: The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound…It should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound.” (emphasis added). 
In the instant case, every target sequence of Li’s 318 different target sequences (from SEQ ID NO:2 to SEQ ID NO:319) listed in Table 1 is an obvious, art-recognized K-Ras target thus making all 318 different compounds targeted to each target sequence would have been obvious. Indeed, Li taught making all 318 different K-Ras inhibitory molecules targeted to SEQ ID NO:2 to SEQ ID NO:319. See claims 30-31. Now, note that making a plurality of antisense compounds against a given target mRNA was routinely practiced in the relevant art as evidenced by Vickers and Swayze, wherein Swayze, for instance, synthesized a total of 390 different cEt-modified gapmer antisense oligonucleotides against a single target mRNA and tested target inhibition levels for all 390 oligonucleotides as shown in Table 1. As such, making and testing 16-mer gapmer oligonucleotides targeted to each one of Li’s 318 target sequences including SEQ ID NO:81 would have been not only obvious but also within the technical grasp and skill of a relevant artisan before the effective filing date. Note that the instant obviousness rejection is not based on selecting Li’s SEQ ID NO:81 as the only possible target among the different target sequences listed in Table 1. The obviousness rationale is based on Li’s disclosure of making K-Ras inhibitory molecules targeted to any one or all of SEQ ID NOs:2-319, which thus inherently teaches making a K-Ras inhibitory molecule targeted to SEQ ID NO:81, wherein it would have been obvious to make a 16-mer cEt-modified gapmer in view of Vickers and Swayze as not rejected in the instant §103 rejection.
Applicant argues that Vickers’s Figures 2 and 4 demonstrate that antisense or siRNA targeted to many target sites provided little or no inhibition thus it was not known whether K-Ras would be inhibited by an siRNA or antisense targeted to Li’s SEQ ID NO:81. As an initial matter, it is again noted that claims 7, 29, 47, 50, 53, and 59 rejected in the instant rejection are mere “compound” or “composition” claims, wherein K-Ras inhibition is not a claimed feature. As for claim 60 drawn to a “method of inhibiting expression of KRAS in a cell” without reciting any specific inhibition level, it is noted that an siRNA or antisense oligonucleotide targeted to Li’s SEQ ID NO:81 would have been reasonably, if not absolutely, predicted to provide some level of inhibition in K-Ras expression in a cell compared to control (e.g., no treatment) in view of Vicker’s data shown in Figures 2-4, all of which demonstrate that the majority of siRNAs and antisense oligonucleotides, except only a few, provide some level (even by 1%) of target inhibition compared to “untreated control”. Note that for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.

Applicant argues that poor target sites of Vickers’ antisense oligonucleotides were effective for siRNAs “such that active siRNA target sites do not necessarily translate to active RNase H target sites” thus “it is possible” that Li’s SEQ ID NO:81 “would not be an active target site for RNase H.” In response, it is noted that the preponderance of evidence provided in Vickers weighs more towards “similar degree of efficacy” in target inhibition for the two types of target sequence-specific inhibitory molecules sharing the same/overlapping target site. See page 7114 of Vickers reporting both siRNA and antisense oligonucleotides targeted to the same site provided “similar degree of efficacy” referring to Figures 7A and 7B. See also page 7113 reporting the following based on “two independent RNase H oligonucleotide screens and five independent siRNA screens” for CD54 mRNA reduction: “These results indicate that a significant overlap exists between siRNA and RNase H oligonucleotide screens in terms of correlation coefficients and average difference…The area under the ROC curve is 0.75 for CD54, suggesting that a significant concordance exists between siRNA and RNase H-dependent oligonucleotide binding sites on target RNAs.” (emphasis added). Regarding the other target, PTEN, tested in the reference, Vickers reports the following at page 7113: “The RNase H/siRNA oligonucleotide screens for PTEN were repeated three separate times…These results suggest that a significant association exists between siRNA- and RNase H-dependent oligonucleotide screens…Whereas the data for the PTEN screens are not as highly significant as those for CD54, they do demonstrate a reasonable, although not perfect, correlation between siRNA and RNase H-dependent oligonucleotide binding sites.” (emphasis added). As such, Vickers teaches that there exists “a reasonable, although not perfect” as well as “significant” overlap, concordance, association, and correlation between siRNA and antisense oligonucleotide target binding sites thus share “similar degree of efficacy”. Again, note that for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. Further, the evidence for the reasonable correlation in the target site between siRNAs and antisense oligonucleotides is more convincing than the evidence offered in opposition to it. Hence, it is concluded that it is more probable than not that one of ordinary skill in the art would have reasonably expected that Li’s disclosed K-Ras target sequence is also suitable for a gapmer oligonucleotide. 
Applicant argues that the examiner’s use of a single example in Swazye targeted to STAT3, not K-Ras, “is hardly a sufficient basis” for the 3-10-3 cEt modification. Applicant further argues that Swazye’s Table 1 shows that the 3-10-3 gapmer (SEQ ID NO:184) provided 49% target inhibition, whereas 5-10-5 gapmer (SEQ ID NO:182) provided 50% target inhibition thus the 3-10-3 modification does not provide any improvement. In response, it is noted that Swayze’s target being STAT3, not K-Ras, is insufficient to show that the 3-10-3 cEt-modified gapmer design cannot be applied to a K-Ras-targeting oligonucleotide. In addition, 
Note that Li’s SEQ ID NO:81 is 5’- GCTGACAAATCAAGAGCAT at positions 1920-1938 of SEQ ID NO:1. Now, note that Vickers taught that a 20-mer 5-10-5 gapmer and a corresponding 19-mer siRNA sequence “use the same start position”. See Table 1 legend. Hence, a 20-mer target sequence for a 5-10-5 gapmer with “the same start position” would be 5’-GCTGACAAATCAAGAGCATT at positions 1920-1939 of Li’s SEQ ID NO:1. Hence, a 20-
Now, note that Swayze disclosed the following two gapmer designs targeted to the overlapping target site.

    PNG
    media_image2.png
    58
    621
    media_image2.png
    Greyscale

As shown above, the the 3-10-3 cEt gapmer has the last 16-mer (positions 5-20) of the 20-mer 5-10-5 MOE gapmer. Hence, when following the above design rule for making a 3-10-3 cEt gapmer based on the 5-10-5 MOE gapmer sequence of 5’-AATGCTCTTGATTTGTCAGC, one of ordinary skill in the relevant art would readily arrive at the 16-mer sequence corresponding to positions 5-20 of the above 20-mer, thereby obtaining 5’-CTCTTGATTTGTCAGC, which is 100% identical to SEQ ID NO:678 claimed in the instant case.
Now, for comparison, Swayze’s SEQ ID NO:182 and SEQ ID NO:184 pointed out by applicant are copied below.

    PNG
    media_image3.png
    23
    619
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    20
    622
    media_image4.png
    Greyscale

As shown above, the 16-mer gapmer is designed to correspond to nucleotide positions 3-18 of the 20-mer gapmer. Hence, when the design strategy between SEQ ID NO:184 and SEQ ID NO:182 relied on by applicant is applied to the K-Ras-targeting 20-mer sequence of 5’-AATGCTCTTGATTTGTCAGC, one would obtain 5’-TGCTCTTGATTTGTCA, which is not the same as SEQ ID NO:678 claimed in the instant case. As such, the different design of the 16-mer pertaining to SEQ ID NO:184 relied on by applicant is insufficient to rebut the obviousness rationale set forth herein pertaining to making a 16-mer based on the last 16-mer of a 20-mer gapmer, which would lead to SEQ ID NO:678 with a reasonable expectation of success as 
In view of the foregoing, this rejection is maintained. 

Allowable Subject Matter
Claims 46, 48, 49, 51, 52, 54, 55, 57, and 61-62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 35 and 37 are in condition for allowance. 

Conclusion
Claims 7, 29, 39-41, 47, 50, 53, 56, and 58-60 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635